Case: 5:19-cv-00394-KKC-MAS Doc #: 42 Filed: 04/13/21 Page: 1 of 1 - Page ID#: 963




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 ELIZABETH NIBLOCK, Individually
 and on behalf of all those similarly                    CIVIL NO. 5:19-394-KKC
 situated,
      Plaintiff,

 V.                                                               ORDER

 UNIVERSITY OF KENTUCKY, MITCH
 BARNHART, and ELI CAPILOUTO,
      Defendants.



                                         *** *** ***

       This matter is before the Court on the parties’ joint motion to extend the current fact

 discovery deadline from May 3, 2021 up to and including May 29, 2021. (DE 40). The Court,

 having considered the matter and being sufficiently advised, hereby ORDERS as follows:

       1. The parties’ joint motion for an extension of the fact discovery deadline (DE 40) is

           granted.

       2. The existing fact discovery deadline of May 3, 2021 is extended up to and

           including May 29, 2021.

       3. All other deadlines in the Court’s scheduling order (DE 35) remain in place.

       Dated April 13, 2021
